THIRD DIVISION
                                                                        SEPTEMBER 26, 2007

1-06-0181

JANINE JUDGE-ZEIT, a/k/a Janine Judge,                          )       Appeal from the
                                                                )       Circuit Court of
                Plaintiff-Appellant,                            )       Cook County.
                                                                )
        v.                                                      )
                                                                )
GENERAL PARKING CORPORATION,                                    )       No. 03 L 2133
                                                                )
                Defendant,                                      )
                                                                )
(Interparking, Inc.,                                            )       Honorable
                                                                )       Susan Zwick,
                Defendant-Appellee).                            )       Judge Presiding.


        JUSTICE CUNNINGHAM delivered the opinion of the court:

        Plaintiff Janine Judge-Zeit (plaintiff) appeals from an order of the circuit court of Cook

County granting summary judgment in favor of the defendant, InterPark, Inc. (incorrectly sued as

Interparking, Inc.) and denying the plaintiff’s motion for leave to amend her complaint and motion

to strike the defendant’s climatic data. This appeal only pertains to the defendant-appellee InterPark,

Inc. (InterPark). General Parking Corporation was dismissed from this lawsuit with prejudice by

agreement of the parties. On appeal, the plaintiff argues that the trial court erred by: (1) holding that

InterPark owed no duty to the plaintiff to provide a safe means of egress from the parking garage;

(2) holding that InterPark did not have a contractually created duty to the plaintiff to remove natural

accumulations of snow from the employee parking structure; (3) holding there was no genuine issue

of material fact as to whether InterPark caused an unnatural accumulation of snow and ice; (4)

holding there was no genuine issue of material fact as to whether InterPark negligently plowed the

natural accumulations of snow; (5) denying the plaintiff’s motion to amend her complaint; and (6)
1-06-0181


denying the plaintiff’s motion to strike InterPark’s exhibit of climate reports. For the following

reasons, we affirm the trial court.

                                         BACKGROUND

       The following factual background is adduced from the record.

        At the time of the lawsuit, the plaintiff was an employee of the University of Chicago

Hospital (UCH) and purchased employee parking privileges in the Duchossis Center Parking Garage

(DCAM) on the hospital’s campus. DCAM is a five-floor parking facility with an open roof on the

fifth floor. All of the UCH parking facilities, including DCAM, are operated and managed by

InterPark, the defendant. InterPark had a contractual agreement with UCH to manage and operate

its parking facilities. No language in the UCH/InterPark contract expressly provided that InterPark

was responsible for snow removal. However, snow removal is listed under the schedule of

reimbursable operating expenses and testimony established that InterPark routinely performed snow

removal as part of its service through subcontracting with another vendor. InterPark entered into a

contract with Rick’s Automotive (Rick’s) to remove snow from all the UCH parking facilities. The

contract provided that DCAM was to be plowed by 8 a.m. on days when snow removal was required

and that some of the parking facilities should be plowed with a metal blade. DCAM was not one of

the facilities required to be plowed with a metal blade.

       On February 22, 2001, upon arriving for work, the plaintiff parked her car at approximately

8:50 a.m. on the fifth level of DCAM. Since the fifth level was open to the elements, snow covered

the floor of the parking structure from a late night and early morning snowfall. When the plaintiff

exited her vehicle, the snow plow had just begun to clear the fifth level of the parking structure.

                                                  2
1-06-0181


Rick’s employee Rita Pacyna began to plow the southwest corner of the structure with rubber blades.

According to the plaintiff’s testimony, she began walking on the unplowed southeast corner of the

garage toward the elevator when she slipped and fell onto her lower back and hip. Additionally, the

plaintiff’s testimony established the following facts. She was four feet west of two posts near the

elevator when she fell. As a result of her fall, she sustained a herniated disc at L5-S1, requiring

microdiscectomy surgery. After her fall, InterPark manager Jamie Martinez apologized to her and

commented that the person responsible for plowing the garage had arrived late that morning.

       On February 19, 2003, the plaintiff filed a compliant against InterPark in the circuit court of

Cook County for damages resulting from her fall. The plaintiff alleged that InterPark: (1) failed to

maintain the parking garage in a reasonably safe manner; (2) failed to remove snow that accumulated

on the fifth floor after undertaking the duty to do so as manager of the facility; (3) allowed an

unnatural accumulation of ice and snow on the egress to the elevators; and (4) carelessly and

negligently inspected, controlled and maintained the parking garage.

       During the discovery process, depositions were taken from the plaintiff, InterPark manager

Jaime Martinez, Rick’s employee Rita Pacyna, and InterPark operations manager Bill Plavsic. At the

completion of discovery, InterPark filed its motion for summary judgment.

       InterPark argued that summary judgment was proper because there was no genuine issue of

material fact. In support of its motion, InterPark offered the following: a certified weather report

of the weather conditions on February 22, 2001, the date of the plaintiff’s fall; the contract between

the UCH and InterPark; the snow removal proposal between Rick’s automotive and InterPark; and

the deposition testimony of the plaintiff and InterPark manager Jamie Martinez.

                                                  3
1-06-0181


        InterPark argued that it had no contractual duty to remove snow from DCAM. It pointed out

that the UCH/InterPark contract does not expressly impose a duty on InterPark to remove snow and

only mentions snow removal in the schedule of reimbursable operating expenses. InterPark also

argued that under Illinois common law, the InterPark/Rick’s proposal for snow removal did not

create an affirmative duty to remove snow from DCAM. Although Jamie Martinez testified that

Rick’s should have plowed DCAM by 8 a.m., InterPark asserted that its failure to plow by 8 a.m. did

not breach a duty to the plaintiff. Additionally, InterPark argued that the plaintiff offered no evidence

that an unnatural accumulation of snow contributed to her fall. InterPark highlighted that the plaintiff

testified that she fell on an unplowed section of the garage. According to a certified weather report,

the accumulated snow fall on the morning of February 22, 2001, was four-tenths of an inch and snow

was still falling at the time of the plaintiff’s fall. InterPark claimed in its motion for summary

judgment that the plaintiff’s claim was speculative and no genuine issue of material fact remained in

the matter.

        The plaintiff, in her response to InterPark’s motion, argued that a genuine issue of material

fact remained in the matter. In support of her response, the plaintiff offers her deposition testimony

as well as that of Bill Plavsic, Jaime Martinez, Rita Pacyna and photos of DCAM. She asserted that

Interpark had a contractual duty to plow the lot by 8 a.m. Jamie Martinez, InterPark’s manager of

the UCH parking structures, testified that the subcontractor, Rick’s, was late on the morning of the

accident and that the lot should have been plowed before the plaintiff arrived for work. Additionally,

the plaintiff argued that a genuine issue of fact remained as to whether InterPark caused an unnatural

accumulation or aggravated a natural accumulation of snow. Rita Pacyna testified that DCAM had

                                                   4
1-06-0181


depressions throughout the fifth floor that accumulated pools of ice and snow. The rubber blade she

used to plow DCAM did not remove the snow and ice from the depressions. Rita Pacyna also stated

that she was plowing the southwest corner of the lot and piling the snow on the sides of the parking

level. The southwest area was the last area to be plowed on the morning of the plaintiff’s accident.

The plaintiff contends that a jury could find that snow from the depression or negligent plowing

methods caused her fall.

         Before the court ruled on the motion for summary judgment, the plaintiff moved to amend

her complaint and strike InterPark’s climatic data, which was attached as an exhibit to the motion for

summary judgment. The trial court ordered that the two pages attached as an exhibit to the motion

to strike be stricken. The court did not strike the climatic data in its entirety at that time. The trial

court subsequently granted InterPark’s motion for summary judgment. The trial court found that the

facts and evidence were insufficient to show that an unnatural accumulation of snow caused or

contributed to the plaintiff’s fall. The trial court found that there was no causal nexus between

InterPark’s actions and any claimed unnatural accumulation of snow that caused or contributed to

the plaintiff’s fall.

         The plaintiff filed a motion to reconsider. The trial court denied the plaintiff’s motion along

with her motion to amend the complaint and strike InterPark’s climatic data in its entirety. The court

held that the mere existence of a contract between InterPark and Rick’s for snow removal does not

extend a common law duty to the plaintiff under Illinois law. Additionally, the trial court found that

the plaintiff’s claims that the use of rubber plowing blades created an unnatural accumulation of snow

were irrelevant because the plaintiff testified that she fell on an unplowed area of the parking garage.

                                                   5
1-06-0181


The court also denied the plaintiff’s motion to amend the complaint. The trial court found that the

proposed amendment would not cure the defects in the complaint thereby necessitating a new ruling

by the court. The plaintiff timely appealed.

        The issues on appeal are: (1) whether InterPark had a common law duty to plow the parking

garage to provide a safe egress for invitees; (2) whether the contract between InterPark and Rick’s

gave rise to a duty to plow the garage; (3) whether InterPark breached its duty by allowing an

unnatural accumulation of snow and ice in depressions located throughout the garage; (4) whether

InterPark breached its duty by negligently plowing the parking garage in a manner that caused the

plaintiff’s injury; (5) whether InterPark’s climatic data was improperly admitted and considered by

the trial court; and (6) whether the trial court abused its discretion by failing to allow the plaintiff to

amend her complaint.

                                              ANALYSIS

        An order granting summary judgment is reviewed de novo. Morris v. Margulis, 197 Ill. 2d
28, 35, 754 N.E.2d 314, 318 (2001). Summary judgment “shall be rendered *** if the pleadings,

depositions, and admissions on file, together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a matter of law.”

735 ILCS 5/2-1005(c) (West 2004). A trial court is required to construe the record against the

moving party and may only grant summary judgment if the record shows that the movant’s right to

relief is clear and free from doubt. People ex rel. Department of Labor v. MCC Home Health Care,

Inc., 339 Ill. App. 3d 10, 19, 790 N.E.2d 38, 44 (2003). If disputes as to material facts exist or if

reasonable minds may differ with respect to the inferences from the evidence, summary judgment may

                                                    6
1-06-0181


not be granted. MCC Home Heath Care, 339 Ill. App. 3d at 19, 790 N.E.2d at 44.

                      DUTY TO PROVIDE SAFE INGRESS AND EGRESS

        At issue is whether InterPark had a common law duty to plow the parking garage to provide

a safe egress for the plaintiff/invitee. The plaintiff argues that Interpark had a duty to plow the egress

area leading to the elevator, which was the only point of egress from the fifth level of the parking

garage. The plaintiff argues that InterPark had a duty to maintain the safety of the premises. The

plaintiff claims that the court in Kittle v. Liss, 108 Ill. App. 3d 922, 925, 439 N.E.2d 972, 974 (1982),

held that a “[d]efendant’s duty to provide a reasonably safe means of ingress and egress from his

place of business for the use of his patrons is not abrogated by the presence of an accumulation of

ice or snow which is natural.” She asserts that this exception to the natural accumulation rule is also

recognized in Johnson v. Abbott Laboratories, Inc., 238 Ill. App. 3d 898, 605 N.E.2d 1098 (1992),

and McLean v. Rockford Country Club, 352 Ill. App. 3d 229, 816 N.E.2d 403 (2004). The plaintiff

claims that under the exception, Interpark had a duty to clear the snow from the parking garage to

provide a safe egress from the parking area to the elevator. The plaintiff contends that a question of

fact exists as to whether InterPark was negligent and breached its duty failing to clear the area around

the elevators prior to the start of the workday.

        InterPark argues that the proper exception to the natural accumulation rule as recognized in

Johnson v. Abbott Laboratories, Inc., 238 Ill. App. 3d 898, 905, 605 N.E.2d 1098, 1103 (1992),

states that a property owner has a duty to illuminate an egress properly and repair or give adequate

warning of a known dangerous condition. InterPark points out that this exception does not include

a duty to plow the egress. InterPark insists there is no genuine issue of material fact because the

                                                    7
1-06-0181


common law does not impose a duty to plow the egress.

       “The essential elements of a cause of action based on common-law negligence are the

existence of a duty owed by the defendant to the plaintiff, a breach of that duty, and an injury caused

by that breach.” McLean, 352 Ill. App. 3d at 232-33, 816 N.E.2d at 407. A property owner has a

general duty to provide a reasonable means of egress from their business. Johnson, 238 Ill. App. 3d

at 905, 605 N.E.2d at 1103.        Generally, a property owner has no duty to remove natural

accumulations of snow and ice from his property. Tzakis v. Dominick’s Finer Foods, Inc., 356 Ill.

App. 3d 740, 746, 826 N.E.2d 987, 992 (2005). The duty to provide a safe egress is not abrogated

by the presence of the natural accumulation of snow and ice. Johnson, 238 Ill. App. 3d at 905, 605

N.E.2d at 1103. The property owner has a duty to properly illuminate the egress and repair or give

adequate warning of a known dangerous condition. Johnson, 238 Ill. App. 3d at 905, 605 N.E.2d

at 1103.

       InterPark did not breach a duty to the plaintiff by failing to plow the egress leading to the

elevator. Illinois common law clearly establishes that each property owner has a duty to maintain a

safe egress for invitees despite the natural accumulation of snow and ice. However, this duty is to

properly illuminate the egress and repair or give notice of known dangerous conditions on the

property. Contrary to the plaintiff’s argument, this duty does not create an obligation for any

property owner to plow their egress. The plaintiff offers no case law that expands the duty of a

property owner to remove snow from the egress of its business. Although InterPark did have a duty

to provide and maintain a reasonably safe egress from the parking facility, that duty did not extend

to plowing.

                                                  8
1-06-0181


               CONTRACTUALLY CREATED DUTY FOR SNOW REMOVAL

        At issue is whether the UCH/InterPark contract and the InterPark/Rick’s contract gave rise

to a duty to plow the parking facility. The plaintiff argues that the UCH/InterPark contract and the

InterPark/ Rick’s contract created a duty to plow the parking facility. UCH and InterPark entered

into a contract for InterPark to manage the UCH parking facilities. Under that contract, the plaintiff

argues that InterPark had a duty to keep the parking facility free from snow and manage the snow

removal process. InterPark subcontracted with Rick’s for snow removal services. The agreement

between InterPark and Rick’s specified that the rooftop parking area of DCAM was to be salted and

plowed by 8 a.m. The plaintiff argues that InterPark contractually created a duty to remove snow

and to have the service provided by 8 a.m. through its contractual agreements with UCH and Rick’s.

The plaintiff contends that the creation of this contractual duty is supported by Illinois case law. The

plaintiff cites Schoondyke v. Heil, Heil, Smart & Golee, Inc., 89 Ill. App. 3d 640, 411 N.E.2d 1168

(1980), and Tressler v. Winfield Village Cooperative, Inc.,134 Ill. App. 3d 578, 481 N.E.2d 75

(1985), in which the court held that a contract to remove snow creates a duty to remove even natural

accumulations of snow. The plaintiff claims that InterPark had a duty to plow the parking facility

under both Illinois contract law and Illinois common law and a material issue of fact remains as to

whether InterPark’s actions constituted negligence.

        InterPark argues that no contractual duty arose from either the UCH/InterPark or

InterPark/Rick’s contract. The contract between InterPark and UCH contains no language expressly

imposing a duty upon InterPark to plow any of the parking facilities. The language in the contract

imposes a duty on InterPark to maintain and operate the parking facilities. The only place snow

                                                   9
1-06-0181


removal is mentioned is in the schedule of reimbursable operating expenses. There is no clause in the

contract that specifically imposes a duty on InterPark to keep the parking facility free from snow or

manage the snow removal process. InterPark also argues that the contract between InterPark and

Rick’s also does not impose this duty because it is merely a service contract between the two parties.

The court in Wells v. Great Atlantic & Pacific Tea Co., 171 Ill. App. 3d 1012, 525 N.E.2d 1127

(1988), clearly states that a property management company does not owe a contractual duty to

remove snow merely because it enters into a contract with a snow removal company. InterPark also

contends that the plaintiff erroneously cites Schoondyke and Tressler in arguing that a contract to

remove snow creates a duty to remove even natural accumulations of snow. InterPark asserts that

it had no duty to plow the DCAM parking facility. Therefore, no genuine issue of material fact

remains on this issue.

       It is the law in Illinois that in the absence of a contractual obligation, there is no general duty

on the part of a property owner to remove accumulations of ice or snow from areas maintained for

the use of invitees where the accumulation is a natural one and not caused or aggravated by the

property owner. Wells, 171 Ill. App. 3d at 1017, 525 N.E.2d at 1131. A landowner may be subject

to liability if his voluntary undertaking to remove snow and ice is performed in a negligent manner.

McBride v. Taxman Corp., 327 Ill. App. 3d 992, 996, 765 N.E.2d 51, 55 (2002). In limited

circumstances, an owner may voluntarily assume a duty of snow removal if he contractually obligates

himself to remove snow. Wells, 171 Ill. App. 3d at 1018, 525 N.E.2d at 1131; Schoondyke, 89 Ill.

App. 3d at 645, 411 N.E.2d at 1172.

       We find that neither the UCH/Interpark contract nor the InterPark/Rick’s contract imposed

                                                  10
1-06-0181


a duty on InterPark to plow the parking facility. For a duty to arise, one of these contracts must

contain express language imposing an obligation on InterPark to plow the parking facility. Upon

examining the UCH/InterPark contract, we find no language imposing a duty on InterPark to plow

the parking facility. InterPark correctly asserts that the contract only contains general language

regarding the maintenance and operation of the facilities and reimbursable expenses. Although snow

removal is a reimbursable expense, the contract does not contain express language imposing a duty

on InterPark to remove snow.

       The contract between InterPark and Rick’s also does not impose a duty on InterPark to

remove snow from the DCAM parking facility. In McBride and Wells, the court held that property

management companies do not undertake a duty to plow their property by merely contracting with

a snow removal company. Wells, 171 Ill. App. 3d at 1018-19, 525 N.E.2d at 1131; McBride, 327
Ill. App. 3d at 995, 765 N.E.2d at 54. These cases clearly control the main issue in this case. No

duty is imposed upon Interpark to remove snow based on its contract with Rick’s.

        Schoondyke and Tressler also do not impose a duty on InterPark to remove snow. The

plaintiff argues that these cases impose a duty on property owners and managers to remove snow

from their premises and extends the duty to third parties for a failure to do so. These cases do extend

a duty to some third parties; however, these cases are distinguishable.            In Schoondyke, a

condominium owner’s daughter sued the condominium association for damages arising from its

failure to remove snow and ice from the premises. Schoondyke, 89 Ill. App. 3d at 643-44, 411

N.E.2d at 1171. The court held that the condominium association owed a duty to the plaintiff

because it contractually assumed a duty to remove snow by virtue of the declaration of condominium

                                                  11
1-06-0181


and condominium bylaws. Schoondyke, 89 Ill. App. 3d at 644, 411 N.E.2d at 1172. The court also

concluded that the plaintiff was within the class of foreseeable plaintiffs because there was no relevant

difference between the plaintiff and the owner-occupiers of the other units. Schoondyke, 89 Ill. App.
3d at 645, 411 N.E.2d at 1172. Similarly, in Tressler, the court held that a covenant to remove snow

imposed a duty on the landlord to remove snow from the premises. Tressler, 134 Ill. App. 3d at 580-

81, 481 N.E.2d at 77. The landlord can be held liable to remove snow only when he fails to exercise

due care in performing the covenant. Tressler, 134 Ill. App. 3d at 581, 481 N.E.2d at 77.

        These cases are clearly distinguishable and do not extend a duty to InterPark to plow the

parking facility. The plaintiff has failed to show that InterPark expressly assumed a duty to plow the

facility by way of a contract or covenant. The language in the UCH/InterPark contract to manage

and operate the facilities is insufficient to create this duty. Additionally, nothing in the record

suggests that InterPark entered into an agreement with any invitee to remove snow. This type of

agreement would contractually impose a duty on InterPark to plow the facility and expose it to

liability for its failure to do so. InterPark did not have a duty to remove snow based on the

UCH/Interpark contract and the InterPark/Rick’s contract.

    UNNATURAL ACCUMULATION OF SNOW AND AGGRAVATION OF NATURAL

                                   ACCUMULATION OF SNOW

        The plaintiff argues that two additional issues of material fact remain. The plaintiff first argues

that InterPark breached its duty by allowing an unnatural accumulation of snow and ice in depressions

located across the parking facility. The plaintiff also contends that InterPark breached its duty by

negligently plowing the parking facility in a manner that caused her injury. In support of both

                                                   12
1-06-0181


theories, the plaintiff offers the testimony of Rita Pacyna, a Rick’s employee and DCAM plow-truck

driver. Rita explains in her deposition testimony that the roof of the parking facility contained

random depressions that would accumulate snow and ice. Specifically, there was a depression about

four feet west of the pole where the plaintiff claims she fell. The depressions accumulated snow and

ice that would freeze over. Rita also explained that the plows used rubber blades to clear the parking

facility; however, these blades did not remove snow in the depressions. Metal blades would have

cleared the snow and ice completely from the depressions. The plaintiff claims that there is a genuine

issue of material fact as to whether InterPark’s failure to repair these depressions caused an unnatural

accumulation of snow.

        The plaintiff additionally argues that a genuine issue of material fact remains as to whether

Rick’s negligently plowed the parking facility resulting in an unnatural accumulation of snow. The

plaintiff claims that Rick’s negligently plowed the parking facility in a manner that pushed unnatural

accumulations of snow onto the back wall and left the strip of the facility leading to the elevator

unplowed. The plaintiff contends that InterPark’s failure to properly instruct Rick’s resulted in snow

drifts that caused the plaintiff’s fall. The snow from the mounds along the walls created unnatural

snow drifts creating the condition resulting in the plaintiff’s fall.

        InterPark argues that neither of the plaintiff’s theories creates a genuine issue of material fact.

InterPark claims that the plaintiff fell on a natural accumulation of snow. The plaintiff testified in her

deposition that she was walking on an unplowed area of the parking facility and fell on a snow drift

accumulating in that area four feet from a depression. It is therefore irrelevant whether snow

accumulated in a depression from failure to use a metal blade because the plaintiff by her own

                                                    13
1-06-0181


testimony, fell four feet away from the depression. Additionally, InterPark contends that the plaintiff

has failed to produce any evidence or facts beyond mere speculation that the snow that caused her

accident was an unnatural accumulation. The plaintiff also failed to produce evidence or facts

showing that Rick’s negligently plowed the parking facility. This court held in Tzakis v. Dominick’s

Finer Foods, Inc., 356 Ill. App. 3d 740, 826 N.E.2d 987 (2005), that a plaintiff need not prove his

or her case at a summary judgment hearing, but must present facts to show that the origin of the snow

and ice was unnatural or caused by the defendant. InterPark argues that the plaintiff produced no

expert testimony or factual evidence to show that the alleged snow drift that caused her injury

originated in the depression four feet away from where she fell. The plaintiff also produced no

evidence or facts supporting her claim that the plow truck should have plowed in front of the elevator

first. Without this evidence, no genuine issue of material fact remains.

        “‘[A] property owner who voluntarily undertakes the removal of snow and ice can be

subjected to liability where the removal results in an unnatural accumulation of snow or ice that

causes [an] injury to [the] plaintiff.’” Tzakis, 356 Ill. App. 3d at 746, 826 N.E.2d at 992, quoting

Russell v. Village of Lake Villa, 335 Ill. App. 3d 990, 994, 782 N.E.2d 906, 909 (2002). To avoid

a summary judgment, a plaintiff must allege sufficient facts for a trier of fact to find that the defendant

was responsible for an unnatural accumulation of snow and ice which caused the plaintiff’s injuries.

Tzakis, 356 Ill. App. 3d at 746, 826 N.E.2d at 992. In this case, the plaintiff’s argument is

insufficient without a causal nexus between the defendant’s actions and the creation of an unnatural

accumulation of ice and snow. Tzakis, 356 Ill. App. 3d at 747, 826 N.E.2d at 993. Mere speculation

is not enough to create a genuine issue of material fact sufficient to survive a motion for summary

                                                    14
1-06-0181


judgment. Tzakis, 356 Ill. App. 3d at 747, 826 N.E.2d at 994.

         After reviewing the record in its entirety, we find that the plaintiff has proffered no evidence

or facts sufficient to create a genuine issue of material fact for either theory of liability. The plaintiff

offers no facts or evidence to bring this theory beyond mere speculation. Contrary to the plaintiff’s

assertion, the deposition of Rita Pacyna is insufficient to support this claim. Rita Pacyna’s testimony

regarding the rubber blades leaving unnatural accumulations of snow and ice is irrelevant because the

plaintiff did not fall in a depression or on a plowed section of the parking facility. The plaintiff would

have to produce facts establishing how the depression produced an unnatural snow drift in the area

where she fell. Although the plaintiff does not have to prove her case to survive summary judgment,

she must go beyond mere speculation. The plaintiff has failed to establish a causal connection

between her fall and InterPark’s actions. The trial court properly granted summary judgment on this

issue.

         The plaintiff also alleges that InterPark breached its duty by negligently plowing the parking

facility in a manner that caused her fall. Again she offers no evidence or facts demonstrating how the

plow’s route for snow removal was negligent. Her assertion is that it was negligent for the plow to

leave the area close to the elevator for last. The testimony of Jaime Martinez offered by the plaintiff

to demonstrate that InterPark had the authority to control the plow route is of no value to the plaintiff

in supporting her theory. The plaintiff’s speculations about negligent plow routes and snow drifts are

insufficient to survive summary judgment without more facts. There is no causal nexus between

InterPark and the creation of an unnatural accumulation of ice and snow. Summary judgment was

therefore appropriate on this issue.

                                                    15
1-06-0181


                                       MOTION TO STRIKE

        The plaintiff argues that the climatic weather reports submitted by InterPark were an

unsigned, unattested summary of weather conditions and a material issue of fact remains in

determining how much the trial court relied on these reports. The plaintiff claims that InterPark relies

on this climatic data to support its claim that snow was still falling and causing a natural accumulation

of snow when the plaintiff fell in the parking facility. The plaintiff claims that the court in Robidoux

v. Oliphant, 201 Ill. 2d 324, 347, 775 N.E.2d 987, 1000 (2002), held that an affiant must sign the

affidavit to ensure that trial judges are relying on valid evidentiary facts upon which to base a

decision.

                “Affidavits in support of *** a motion for summary judgment ***

                shall be made on the personal knowledge of the affiants; shall set forth

                with particularity the facts upon which the claim *** is based; shall

                have attached thereto sworn or certified copies of all papers upon

                which the affiant relies; shall not consist of conclusions but of facts

                admissible in evidence; and shall affirmatively show that the affiant, if

                sworn as a witness, can testify competently thereto.” 210 Ill. 2d R.

                191(a).

        Although a plaintiff is not required to prove his case at the summary judgment stage, in order

to survive a motion for summary judgment, the nonmoving party must present a factual basis that

would arguably entitle the party to a judgment. Robidoux, 201 Ill. 2d at 335, 775 N.E.2d at 994.

“An affidavit submitted in the summary judgment context serves as a substitute for testimony at trial.”

                                                   16
1-06-0181


Robidoux, 201 Ill. 2d at 335, 775 N.E.2d at 994. “Therefore, it is necessary that there be strict

compliance with Rule 191(a) ‘to insure that trial judges are presented with valid evidentiary facts

upon which to base a decision’”. Robidoux, 201 Ill. 2d at 336, 775 N.E.2d at 994, quoting Solon

v. Godbole, 163 Ill. App. 3d 845, 851 (1987).

       InterPark offered climatic records from February 21 and 22, 2001, from Compu-Weather

experts. The packet does contain a sworn statement; however, the signatures do not meet the

requirements of Supreme Court Rule 191. The signatures are from two people on behalf of the

named director and data administrator of the National Climatic Data Center. This is not a proper

sworn statement and the trial court should have stricken these reports; however, the absence of the

climatic reports does not create a genuine issue of material fact. In light of our analysis of this case

as a whole, any error on the part of the trial court in failing to strike the reports was harmless.

                            FAILURE TO AMEND THE COMPLAINT

     The plaintiff argues that the trial court abused its discretion by failing to allow her to amend the

complaint. The plaintiff contends that she meets the standards set forth in Loyola Academy v. S&S

Roof Maintenance, Inc., 146 Ill. 2d 263, 273, 586 N.E.2d at 1211, 1215-16 (1992). The plaintiff

alleged in the original complaint that “InterPark failed to remove the accumulated ice and snow in a

timely manner, having undertaken said duty of snow and ice removal and allowed an unnecessary

accumulation of ice and snow to be present at the only means of egress.” The proposed amendment

specified these allegations and explained that “University of Chicago Hospital contracted with

InterPark to manage and operate all of the parking facilities at University of Chicago Hospital,

including DCAM. Per this agreement, InterPark was responsible for managing the snow removal

                                                  17
1-06-0181


process, creating a duty imposed on InterPark to remove the natural accumulation of snow and ice.”

The plaintiff claims she developed this specificity after the depositions of Bill Plavsic, Jamie Martinez,

and Rita Pacyna. The plaintiff argues that the Illinois Code of Civil Procedure allows liberal

amendments of pleadings, and the trial court abused its discretion in failing to allow her to amend the

complaint.

      Pursuant to section 2-1005 of the Illinois Code of Civil Procedure (735 ILCS 5/2-1005 (West

2004)), the trial court shall permit pleadings to be amended before or after entry of summary

judgment upon just and reasonable terms. Loyola Academy, 146 Ill. 2d at 273, 586 N.E.2d at 1216.

The standard of review is abuse of discretion. Loyola Academy, 146 Ill. 2d at 273-74, 586 N.E.2d

at 1216. The appellate court must examine (1) whether the proposed amendment would cure

defective pleadings; (2) whether other parties would sustain prejudice or surprise by virtue of the

proposed amendment; (3) whether the proposed amendment was timely; and (4) whether previous

opportunities to amend the pleading could be identified. Loyola Academy, 146 Ill. 2d at 273, 586

N.E.2d at 1215-16.

      In this case, the trial court did not abuse its discretion because the plaintiff’s proposed

amendment would not have cured the defective pleading. The plaintiff claims that the amendment

would clarify that InterPark’s duty in tort was created by the contract. Specifically, that UCH

contracted with InterPark to manage and operate all of the parking facilities at UCH, including

DCAM. Per this agreement, InterPark was responsible for managing the snow removal process,

thereby creating a duty to remove the natural accumulation of snow and ice. As explained above, the

University of Chicago contract did not expressly state that InterPark had an obligation or duty to

                                                   18
1-06-0181


remove snow from the DCAM parking facility. Therefore, InterPark did not have a duty to remove

snow from the premises. Thus, it could not have breached any duty to the plaintiff. The clarified

amendment proposed by plaintiff does not cure this defect. The trial court did not abuse its discretion

by denying the plaintiff’s motion to amend the complaint.

     For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

     Affirmed.

     GREIMAN and THEIS, JJ., concur.




                                                  19